internal_revenue_service number release date index number ----------------------- --------- ------------------------------------ ----------------------------------- --------------------- ------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------- id no ------------- telephone number --------------------- refer reply to cc te_ge eo2 plr-156708-04 date march ---------------------------------------------------------------------- legend association ------------------------------------------------------ state statute a ---------- statute b statute c ----------------------------------------------------- ------------------------------------------- ------------------ ------------------------------------------ ----------------------------------------------- ------------------ -------------------------------------- ------------------------------------------------ ------------------- --------------------------------------------- state utility dear ------------ correspondence requesting rulings that the income of association is excludible from gross_income under sec_115 of the internal_revenue_code and that association is not required to file an annual federal_income_tax return this is in reply to a letter dated date and subsequent plr-156708-04 facts the members of association are local governments and political_subdivision of association is an organization of local governments and political subdivisions of state it was created for the purpose of allowing its members to act jointly to acquire electricity supply electricity delivery and other energy-related services association was formed pursuant to state statute a which authorizes municipalities and other government entities to aggregate their electricity supply requirements for the purpose of making joint purchases from electricity suppliers state statute b exempts the joint purchases of public bodies from its competitive sealed bidding and competitive negotiation requirements pursuant to state statute c local governments are authorized to exercise powers jointly with other local governments that they are otherwise authorized to exercise independently state association represents that in no case may an organization other than a state a political_subdivision of a state or an organization the income of which is excluded from gross_income under sec_115 be a member of association association further represents that no private party has any ownership_interest or control of association association proposes to amend its bylaws to include the requirement that only a political_subdivision of state may be a member of association association has a single vote which is cast by its designated representative the designated representative is an employee of the member it represents board members are elected for a three year term association lacks any employees of its own and maintains no payroll designated representatives described above who are appointed or elected as officers or members of the board_of association perform all required activities for association association’s core functions involve assisting its members when they purchase electrical power to meet their own power needs association serves as the members’ agent assisting in the purchase of energy services from competitive suppliers it also assists members regarding the negotiation of standard form contracts with state utility for the purchase of electric utility_services including electric supply distribution and transmission billing and ancillary services in addition association provides certain non-core functions for the benefit of its members who may elect to participate on a voluntary basis such non-core functions may include environmental compliance activities metering services billing services economic load curtailment services and efficiency and managing services association represents that it is formed as a cost-sharing enterprise among its members and will not have income or profits from its operations to allocate among its association is governed by a board elected by its members each member of plr-156708-04 members each member pays its pro_rata share of the budget for the core functions the pro_rata share is based upon each member’s energy consumption or upon such other equitable method of funding as may be determined by the board only members that participate in non-core functions will pay the fees for such non-core functions private parties will participate in association only to the extent of selling it electrical power and providing it with goods and services the income of association will not accrue to private parties other than incidentally as reasonable_compensation for providing association with power goods and services terminate the membership of any member who fails to pay its pro-rata share of the budget the association may be terminated at any time upon the concurrence of all members at the time of termination in the event of termination the remaining funds available to association after providing for all outstanding obligations shall be distributed exclusively to members at the time of termination any member may withdraw from association upon written notice the board can law and analysis in revrul_77_261 1977_2_cb_45 income from an investment fund sec_115 sec_115 of the code provides that gross_income does not include income derived from any public_utility or the exercise of any essential government function and accruing to a state or any political_subdivision thereof established under a written declaration of trust by a state for the temporary investment of cash balances of the state and its participating political subdivisions was excludable from gross_income for federal_income_tax purposes under sec_115 the ruling indicated that the statutory exclusion was intended to extend not to the income of a state or municipality resulting from its own participation in activities but rather to the income of a corporation or other entity engaged in the operation of a public_utilities or the performance of some governmental function that accrued to either a state or municipality the ruling points out that it may be assumed that congress did not desire in any way to restrict a state’s participation in enterprises that might be useful in carrying out projects that are desirable from the standpoint of a state government and which are within the ambit of a sovereign to properly conduct in addition pursuant to sec_6012 and the underlying regulations the investment fund being classified as a corporation that is subject_to taxation under subtitle a of the code was required to file a federal_income_tax return each year in revrul_90_74 1990_2_cb_34 the service determined that the income of an organization formed funded and operated by political subdivisions to pool various risks casualty public liability workers’ compensation and employees’ health is excludable from gross_income under sec_115 of the code in revrul_90_74 private interests by facilitating the cost effective acquisition and transmission of electrical power a plr-156708-04 neither materially participate in the organization nor benefit more than incidentally from the organization basic utility to member local governments association performs an essential_governmental_function any income of association will accrue solely to its members the income of association will not accrue to private parties other than incidentally as reasonable_compensation for providing association with power goods and services upon termination of association its remaining funds shall be distributed to its members based on the information and representations submitted by association and provided that the proposed amendment described above is made to the by-laws we hold that the income of association is derived from the exercise of an essential_governmental_function and will accrue to a state a political_subdivision of a state or an entity the income of which is excluded from gross_income under sec_115 accordingly association’s income is excludable from gross_income under sec_115 of the code sec_6012 under subtitle a shall make returns with respect to income taxes under subtitle a in addition sec_1_6012-2 of the regulations provides in part that every corporation as defined in sec_7701 subject_to taxation under subtitle a of the code shall make a return of income regardless of whether it has taxable_income or regardless of the amount of its gross_income any taxable_income or having gross_income of dollar_figure or over regardless of the amount of taxable_income shall make returns with respect to income taxes under subtitle a sec_7701 and sec_301_7701-4 of the regulations define trusts for purposes of sec_6012 income_tax return must be filed by association pursuant to sec_6012 since any income realized by association is excluded from gross_income under sec_115 however if association is a corporation as defined in sec_7701 it will be required to file an income_tax return pursuant to sec_6012 sec_6012 provides in general that every corporation subject_to taxation sec_6012 provides in general that every trust having for a taxable_year if association is classified as a_trust for federal_income_tax purposes no annual rulings plr-156708-04 upon amendment of the by-laws of association as described above the income of association will be excludible from gross_income under sec_115 of the code association is not required to file a federal_income_tax return if it is classified as an association for federal_income_tax purposes if it is a corporation as defined in sec_7701 it will be required to file an income_tax return pursuant to sec_6012 except as specifically provided otherwise no opinion is expressed on the federal this ruling is directed only to the taxpayer who requested it sec_6110 in accordance with a power_of_attorney on file we are sending a copy of this sincerely tax consequences of any particular transaction provides that this ruling may not be used or cited as precedent letter to your representative enclosures copy of this letter copy for sec_6110 purposes cc ___________________________ barbara e beckman assistant chief branch division counsel associate chief_counsel tax exempt and government entities
